Title: Thomas Jefferson to Albert Gallatin, 18 May 1816
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
               Monticello May 18. 16.
            
            I have just recieved a request from M. de la Fayette to send him two copies of the Review of Montesquieu, published in Philadelphia about 4. or 5. years ago, and have written to Dufief to forward them under cover to you, wherever you may be, which he will know better than I can. I pray you to be the bearer of them, with the letter for him now inclosed; and, if you have never read the work, that you will amuse yourself with it on the passage. altho’ in some points it will not obtain our concurrence either in principle or
			 practice, yet, on the whole, you have never seen so profound and so correct an exposition of the true principles of government. a work of equal
			 distinction on the science of political economy is now in the press at Washington, profound, solid, and brief.
            You are so much more in the way of recieving information of what is passing in the world, that it would be idle in me to offer you any. one fact perhaps can be better judged of in the country than in the cities.; a belief expressed by every one I see (for I go little out, and meddle less with their opinions), that at the next election of of representatives to Congress, there will be the most signal display which has ever been seen of the exercise by the people of the controul they have retained over the proceedings of their delegates. at least if those
			 of the other states are cast in the same mould of their fellow citizens in this. and what is very remarkable is that this spontaneous and universal concurrence of sentiment has been produced
			 without
			 scarcely a word having been said on the subject in the public papers of this state. I consider this last circumstance as presenting an element of character in our people, which must constitute
			 the
			 basis of every estimate of the solidity & duration of our government. sincere prayers for your safe and pleasant passage, and a happy return in the fulness of time when your own wishes and the public good shall require.
            Th: Jefferson
          
          
            P.S. I trouble you also with a letter for mr Warden
          
        